Aug 06 2013, 5:36 am
FOR PUBLICATION



ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

GUY A. RELFORD                                GREGORY F. ZOELLER
The Law Offices of Guy A. Relford             Attorney General of Indiana
Carmel, Indiana
                                              ELLEN H. MEILAENDER
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

ROBERT E. REDINGTON,                          )
                                              )
      Appellant-Respondent,                   )
                                              )
             vs.                              )      No. 53A01-1210-CR-461
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Petitioner.                    )


                    APPEAL FROM THE MONROE CIRCUIT COURT
                       The Honorable Mary Ellen Diekhoff, Judge
                           Cause No. 53C05-1208-MC-1375



                                    August 6, 2013


                             OPINION - FOR PUBLICATION


BROWN, Judge
       Robert E. Redington appeals from the trial court’s order to retain firearms.

Redington raises four issues, which we consolidate and restate as:

       I.     Whether Ind. Code § 35-47-14-1 et seq., as applied to Redington, is
              unconstitutional; and

       II.    Whether the evidence is sufficient to support the order that
              Redington’s firearms be retained.

We affirm.

                        FACTS AND PROCEDURAL HISTORY1

       In late July 2012, Redington, who lives in Indianapolis, approached Devon Moore,

a Bloomington parking enforcement officer in a Bloomington parking garage and began

telling him that he has a gun range and that he found a person dead behind the range and

thought perhaps he had killed the man, but that he subsequently learned that the man had

killed himself. As Moore attempted to walk away, Redington followed him and began

speaking about Lauren Spierer, an Indiana University student who had disappeared, and

stated that he was in Bloomington to help find her, explaining that he had met her

previously and that “he thought that she would come back and he would see her either

through spirit or her physical body.” Transcript at 9. He also said that he believed

Spierer would “come around” to Kilroy’s Sports Bar, which was where she had been the

night she went missing, and that “he was just waiting for her to be there.” Id. at 13.

Redington also stated that “he sees spirits and dark entities” and spoke about Jewish

neighbors of his who “molested one of their daughters and [Redington] found out about it

and they took him [] up north somewhere and [] let him off in a cornfield,” and about


       1
           We held oral argument on June 18, 2013, in Indianapolis. We commend counsel for their
effective advocacy.
                                               2
how he “and his dad could see dark spirits in his home . . . .” Id. at 9. Redington also

told Moore that “he had guns on him and it made [him] feel . . . courageous to have”

them. Id. at 11. Moore phoned his boss after ending the encounter with Redington, and

his boss told him that if he observed Redington again he should call the police.

       About a week later, on August 4, 2012, Moore again observed Redington on the

third floor of the same parking garage appearing to be looking through binoculars toward

Kilroy’s, and Moore called the police. Bloomington Police Officer Kyle Abram and

another officer responded and observed Redington in the northwest corner of the third

floor overlooking Kilroy’s holding a range finder and, with guns drawn, made contact

with him. Redington put his hands up and told the officers that he had a gun, and Officer

McCoy, the second officer, recovered a handgun from Redington’s pocket. Officer

McCoy unloaded the gun, which had a bullet in the chamber and a full magazine, and

then handed the weapon to Officer William Keaton, who had arrived on the scene.

Officer Abram then observed a second gun sticking out from Redington’s right front

pocket, and Officer McCoy retrieved that gun as well, unloaded it, and handed it to

Officer Keaton. Redington informed the officers that he had a shotgun in his vehicle

which the officers eventually retrieved, as well as various rounds of ammunition located

throughout the car.

       The officers asked Redington why he was there, and he responded that he had

been coming to Bloomington from Indianapolis for several weekends in a row and that he

was “looking at or for people and at buildings and at lights.” Id. at 31. Redington then

said that he had previously met Spierer at a gun range and “he got her name wrong and . .


                                             3
. he felt and told her that he felt that she was in danger of some type and that he warned

her of that . . . .” Id. Redington also told the officers that he checked the range of the

front door of Kilroy’s with his range finder and asked the officers if they “felt with the

firearms that [they] carry on duty . . . in a firefight that we would be able to hit someone

from sixty-six yards during and in the mist [sic] of a firefight.” Id. at 32. Soon after,

Redington mentioned that “he had ranged what would be approximately sixty-six yards

from where he . . . was standing . . . [on] the third floor of the parking garage to . . . where

you would come around the corner” the officers used to approach. Id. Redington also

stated that he ranged to somewhere near the back of Kilroy’s as being approximately

sixty-six yards. Officer Abram asked Redington at some point if he owned other guns,

and Redington laughed and said that he had several and specifically noted that he owned

a rifle that “he had sighted in at that distance of sixty-six yards” and that “he could shoot

accurately at that distance.” Id. at 33-34. Redington’s statements “alarmed [Officer

Abram] quite a bit.” Id. at 34.

       Officer Abram asked Redington if he would come to the police station to speak

about the Spierer case, and Redington agreed and drove himself to the station.

Bloomington Police phoned Detective Randy Gehlhausen, who had been working on the

Spierer investigation, to come in and interview Redington. At the outset of the interview,

Detective Gehlhausen asked Redington why he was in Bloomington and Redington

replied: “I am in searching of anything I can come up with. Anything. I get kinda weird

here, so and I don’t, I don’t allow myself to be limited to the physical. If I get a funny

feeling, that’s good enough.” Exhibit A at 4-5. Redington then stated that he was


                                               4
looking for Spierer, telling Detective Gehlhausen that he had met Spierer at a gun range

three years ago with Cory Rossman, who was a person of interest in the investigation,

and that Redington had warned her that she was in danger. Detective Gehlhausen knew

that this was not true because Spierer and Rossman were not acquainted at that time.

Redington told Detective Gehlhausen that he had been looking for Spierer and wanted to

avenge her. He spoke about observing a petite woman on the college campus and how

“[i]t would take nothing to just grab her and toss her in” a vehicle, and how he went to a

strip club and paid a stripper one dollar for every question he asked her, including how

much she weighed, how tall she is, and how much she can drink in an evening. Id. at 24.

Redington told Detective Gehlhausen that, based upon her responses, in which she said

she was four feet, six inches tall and weighed ninety-two pounds, he thought: “Could she

put up a fight? Could she do anything? Could she run? What could she do?” Id. at 25.

       Redington also stated that he had dreams about death and told stories including

that his father told him that he would see him again after he passed, which came true, that

he recalled an incident “about seeing an owl and a black man involved in the Spierer

investigation by an ash tree close to Kilroy’s,” and that once, while attending a church in

North Carolina, he envisioned that the pastor’s son was committing suicide which turned

out to be the case. Transcript at 67-68. He told Detective Gehlhausen that he possessed

“[i]nsight” and has a “[s]piritual gift of prophecy.”      Exhibit A at 44.      Detective

Gehlhausen’s impression of Redington based upon the interview was that he appeared

“very delusional,” noting also that Redington “would just jump from one conversation to

the next” and that he would talk to himself when he was alone and would talk under his


                                            5
breath to himself when in the presence of others. Transcript at 69. Redington also told

Detective Gehlhausen that he did not point a rifle at anybody “because there’s too many

cameras and that he would have been seen.” Id. at 70. Detective Ric Crussen, who was

the main investigator of Spierer’s disappearance, also interviewed Redington and

confronted him about not being truthful which made Redington angry.

       Following the interview, Officer Abram transported Redington to the IU Health

Center in Bloomington for a mental evaluation. Dawn Goodman, the registered nurse

assigned to Redington, observed that he “appeared delusional, grandiose, and []

religiously preoccupied,” in that he appeared to be experiencing “a break with . . . reality”

and that he claimed “he would know things that would happen beforehand.” Id. at 97-98.

In addition to talking about the Spierer investigation, Redington told Goodman that he

had an ongoing problem with neighbors running through his home, although his wife had

not witnessed this, that he did not feel safe at home, that he saw ghosts, and that he hears

a small voice in his head. Redington also met with and was treated by Doctor Carey

Mayer, a licensed psychiatrist.

       That same night, Officer Abram obtained search warrants to retain the three

firearms seized from Redington in the parking garage and to search his home in

Indianapolis to retrieve other firearms. Detective Gehlhausen and Sergeant Brad Seperts,

along with a member of the Indianapolis Metropolitan Police Department, executed the

search warrant of Redington’s home and discovered guns throughout the home. The

majority of the guns were recovered from Redington’s bedroom, including ten or twelve

on the bed and underneath the sheets or tucked underneath the pillows, a few in between


                                             6
the bed and the frame, and another twelve guns underneath the bed. Also in the bedroom

were several rifle cases, baskets containing handguns, and drawers containing handguns.

The bedroom also contained enough ammunition to probably “fill up the back of a pickup

truck.” Id. at 74. All told, the police seized forty-eight firearms, including several rifles

equipped with scopes, as well as handguns and shotguns.

       On August 13, 2012, the State filed a petition for a hearing pursuant to Ind. Code §

35-47-14-5, and the court set a hearing date of August 20, 2012.               Following a

continuance which was requested by Redington, the court held a hearing on September 5,

2012, in which evidence consistent with the foregoing was presented. At the hearing, Dr.

Mayer testified that his impression was that Redington suffered from “a type of

personality disorder called schizotypal” which “is a consolation of a [sic] personality

characteristics and traits,” specifically has “a flavor of schizophrenia,” and is

“characterized by someone who tends to be a loner, tends to have magical or odd type of

thoughts” and “to be paranoid and suspicious of the intentions of others.” Id. at 111. Dr.

Mayer testified that this diagnosis was also informed based upon talking with

Redington’s wife and a therapist who examined him. Dr. Mayer testified specifically that

Redington’s wife indicated that Redington keeps to himself, is alienated from his family,

“had had difficulties being able to go to churches,” and has been asked on more than one

occasion to leave a church “because of the behaviors that he was demonstrating.” Id. at

112. Redington’s wife also noted that he had been asked to leave Kilroy’s on more than

one occasion.




                                             7
       Dr. Mayer indicated that in addition to the schizotypal diagnosis, he could not yet

rule out the possibility that Redington had a delusional disorder or a paranoid disorder.

Dr. Mayer testified that Redington’s wife stated that, since they had been married, he

experienced visual hallucinations having to do with children in the neighborhood coming

in and out of his home. Redington also told Dr. Mayer that he would receive information

from spirits and would have premonitions. Dr. Mayer testified that he prescribed an anti-

psychotic medication called Zyprexa to treat Redington, that he recommended out-patient

treatment, and that he was not aware if Redington was taking his medication or seeing a

mental health professional. On cross-examination, Dr. Mayer testified that he measured

Redington’s global assessment function, or GAF, at between fifty and sixty, which placed

“him into mild to moderate degree of psychiatric difficulties or stress.” Id. at 122.

       On September 19, 2012, the court issued its Order to Retain Firearms Pursuant to

I.C. 35-47-14 which stated that the State proved by clear and convincing evidence that

Redington was dangerous as defined by Ind. Code § 35-47-14-1 and ordered that the

Bloomington Police Department retain all fifty-one of the firearms seized from him. The

court also ordered that Redington’s license to carry a handgun be suspended pursuant to

Ind. Code § 35-47-14-6(b).

                                          ISSUES

                                             I.

       The first issue is whether Ind. Code § 35-47-14-1 et seq. (the “Act”), as applied to

Redington, is unconstitutional. At the outset, we address an argument by the State that

Redington has waived his constitutional challenges because he is raising them for the first


                                             8
time on appeal. We acknowledge that this court and the Indiana Supreme Court “have

previously held on several occasions that failure to file a proper motion to dismiss raising

a constitutional challenge to a criminal statute waives the issue on appeal.” Allen v.

State, 798 N.E.2d 490, 502 (Ind. Ct. App. 2003) (citing Smith v. State, 727 N.E.2d 763,

766 (Ind. Ct. App. 2000); Payne v. State, 484 N.E.2d 16, 18 (Ind. 1985); Wiggins v.

State, 727 N.E.2d 1, 5 (Ind. Ct. App. 2000), trans. denied; Vaillancourt v. State, 695

N.E.2d 606, 610 (Ind. Ct. App. 1998), trans. denied; Reed v. State, 720 N.E.2d 431, 433

(Ind. Ct. App. 1999), trans. denied).      However, both courts have also considered

constitutional challenges even when the defendant has failed to file such a motion. See

Burke v. State, 943 N.E.2d 870, 872 (Ind. Ct. App. 2011) (citing Morse v. State, 593

N.E.2d 194, 197 (Ind. 1992) (stating that “the constitutionality of a statute may be raised

at any stage of the proceeding including raising the issue sua sponte by this Court” and

therefore addressing a constitutional challenge to a statute raised for the first time in

defendant’s pro se motion filed on appeal even though defendant’s counsel did not raise

the issue in an appellate brief), reh’g denied; Payne, 484 N.E.2d at 18 (acknowledging

doctrine of waiver but considering unpreserved constitutional challenge where State did

not raise waiver issue); Price v. State, 911 N.E.2d 716, 719 (Ind. Ct. App. 2009)

(addressing a constitutional challenge to a criminal statute even though defendant failed

to file motion to dismiss and State argued waiver), trans. denied; Vaughn v. State, 782

N.E.2d 417, 420 (Ind. Ct. App. 2003), trans. denied), trans. denied; see also Plank v.

Cmty. Hosps. of Ind., Inc., 981 N.E.2d 49, 53-54 (Ind. 2013) (“Essentially, Morse stands

for the proposition that appellate courts are not prohibited from considering the


                                             9
constitutionality of a statute even though the issue otherwise has been waived. And

indeed a reviewing court may exercise its discretion to review a constitutional claim on

its own accord.”).

       Here, we choose to address Redington’s constitutional challenges on the merits.

In so doing, we note that the Act is dissimilar to most statutes codified under Title 35 in

that Redington was not charged with a crime by indictment or information; thus, the

relevant statutory provisions for filing a motion to dismiss an indictment or information,

upon which our case law relies for finding waiver of constitutional issues on criminal

issues, are inapplicable. See Payne, 484 N.E.2d at 18; Ind. Code §§ 35-34-1-4, -6. Also,

we note that under the Act, specifically Ind. Code § 35-47-14-8, Redington may file a

petition to have his firearms returned to him 180 days following the entry of the order to

retain firearms; thus, there is an element of judicial economy in addressing his claims at

this time. Further, this case appears to be an issue of first impression, and, as recent

events nationwide have demonstrated, poses a question of great public interest.

       The constitutionality of statutes is reviewed de novo. Conley v. State, 972 N.E.2d

864, 877 (Ind. 2012), reh’g denied.      “Such review is ‘highly restrained’ and ‘very

deferential,’ beginning ‘with [a] presumption of constitutional validity, and therefore the

party challenging the statute labors under a heavy burden to show that the statute is

unconstitutional.’” Id. (quoting State v. Moss-Dwyer, 686 N.E.2d 109, 111-112 (Ind.

1997)).

       Ind. Code § 35-47-14-1, or Section 1 of the Act, provides a definition of the term

“dangerous” as follows:


                                            10
       (a)    For the purposes of this chapter, an individual is “dangerous” if:

              (1)    the individual presents an imminent risk of personal
                     injury to the individual or to another individual; or

              (2)    the individual may present a risk of personal injury to
                     the individual or to another individual in the future and
                     the individual:

                     (A)    has a mental illness (as defined in IC 12-
                            7-2-130) that may be controlled by
                            medication, and has not demonstrated a
                            pattern of voluntarily and consistently
                            taking the individual’s medication while
                            not under supervision; or

                     (B)    is the subject of documented evidence
                            that would give rise to a reasonable
                            belief that the individual has a propensity
                            for violent or emotionally unstable
                            conduct.

       (b)    The fact that an individual has been released from a mental health
              facility or has a mental illness that is currently controlled by
              medication does not establish that the individual is dangerous for the
              purposes of this chapter.

Section 2 provides that a court may issue a warrant to search for and seize firearms in the

possession of an individual who is dangerous pursuant to certain procedures, and Section

3 provides a mechanism for a law enforcement officer to seize firearms from an

individual believed to be dangerous without a warrant. See Ind. Code §§ 35-47-14-2, -3.

Also, Section 5 provides:

       (a)    Not later than fourteen (14) days after a return is filed under section
              4 of this chapter or a written statement is submitted under section 3
              of this chapter, the court shall conduct a hearing to determine
              whether the seized firearm should be:

              (1)    returned to the individual from whom the firearm was
                     seized; or

                                            11
                 (2)     retained by the law enforcement agency having
                         custody of the firearm.

        (b)      The court shall set the hearing date as soon as possible after the
                 return is filed under section 4 of this chapter. The court shall
                 inform:

                 (1)     the prosecuting attorney; and

                 (2)     the individual from whom the firearm was seized;

        of the date, time, and location of the hearing. The court may conduct the
        hearing at a facility or other suitable place not likely to have a harmful
        effect upon the individual’s health or well-being.

Ind. Code § 35-47-14-5. Section 6 provides that, at the hearing, the State must prove that

the individual is dangerous by clear and convincing evidence and that if the court so

finds, it may order law enforcement to retain the firearms and shall suspend the

individual’s license to carry a handgun, if applicable.2 Ind. Code § 35-47-14-6.

        Redington raises three constitutional arguments as: (A) that the Act, as applied,

violates Article 1, Section 32 of the Indiana Constitution; (B) that the Act, as applied,

violates Article 1, Section 21 of the Indiana Constitution and the Fifth Amendment of the

United States Constitution; and (C) that Ind. Code § 35-47-14-1(a)(2) is void for

vagueness. We address each of Redington’s arguments separately.

A.      Article 1, Section 32

        2
           In addition, Section 4 provides that the law enforcement officer, following service of the
warrant, shall file a return with the court stating that the warrant was served and setting forth the time and
date, the name and address of the individual named, and the quantity and identity of any firearms seized.
Ind. Code § 35-47-14-4. Section 7 provides that if certain firearms are owned by another individual other
than the individual determined to be dangerous, the court may order the law enforcement agency to return
the firearm to the owner. Ind. Code § 35-47-14-7. Section 8 provides that at least 180 days following the
order to retain firearms, the individual may petition the court for the return of said firearms and that the
court shall set a date for a hearing, and Section 9 provides that, if at least five years have passed since the
first hearing, the court may, following a hearing in which notice was provided, order that the law
enforcement agency destroy or permanently dispose of the firearms. Ind. Code §§ 35-47-14-8, -9.
                                                     12
       Article 1, Section 32 of the Indiana Constitution provides: “The people shall have

a right to bear arms, for the defense of themselves and the State.” However, the Indiana

Constitution also “affirmatively recognizes the state’s police power.” Lacy v. State, 903

N.E.2d 486, 489 (Ind. Ct. App. 2009) (quoting City Chapel Evangelical Free Inc. v. City

of South Bend ex rel. Dep’t of Redevelopment, 744 N.E.2d 443, 446 (Ind. 2001)), trans.

denied. “It declares that government is ‘instituted for [the People’s] peace, safety, and

well-being.’” Id. (quoting City Chapel, 744 N.E.2d at 446 (quoting IND. CONST. art. 1, §

1)). In this case, the governmental police power of regulating arms challenges the

limitations on government when addressing the right to bear arms.

       The Indiana Supreme Court has explained:

       [I]n Indiana the police power is limited by the existence of certain preserves
       of human endeavor, typically denominated as interests not “within the
       realm of the police power,” upon which the State must tread lightly, if at
       all. Put another way, there is within each provision of our Bill of Rights a
       cluster of essential values which the legislature may qualify but not
       alienate. A right is impermissibly alienated when the State materially
       burdens one of the core values which it embodies.

Price v. State, 622 N.E.2d 954, 960 (Ind. 1993) (internal citations and footnote omitted),

reh’g denied.

       Redington argues that, although facially valid, as applied to him Ind. Code § 35-

47-14-1(a)(2) “is clearly not a rational or valid exercise of police power.” Appellant’s

Brief at 21. He argues that he has never been convicted of a crime, he does not have a

“mental illness” as described in the Act, and he dutifully takes his prescribed medication.

Redington asserts that there is no evidence in the record that he presents a risk to anyone,

and the court concluded that he was “dangerous” based upon “a hypothetical ‘concern’


                                            13
about [his] potential conduct in the future.” Id. at 21-22. He contends that “the Act

implicates a core value embodied in the Indiana Constitution,” and accordingly “the only

remaining question is whether the Act places a ‘material burden’ on that core value.” Id.

at 22. He further argues that although the right to bear arms is not absolute, “as applied

to Redington[] the Act clearly places a material burden on his right to bear arms in self-

defense,” and he states that “[n]ot only has the Act created a ‘material burden’ on his

constitutionally protected ‘right to bear arms’- that right has been entirely eviscerated as

to firearms.” Id. at 23.

       The State maintains that the Indiana Constitution “affirmatively recognizes the

state’s police power” and, through its police power, “the State may place reasonable

restrictions on the possession of firearms without thereby violating Section 32.”

Appellee’s Brief at 21. The State argues that “[t]here can be no serious dispute that [the

Act] is rationally related to the State’s interest in protecting the safety and welfare of the

public and therefore constitutes a valid exercise of the police power.” Id. at 22. The

State contends that, to the extent Redington challenges subsection (a)(2), which deals

with persons who may present a risk of physical injury to that person or another

individual in the future, such a restriction “is just as rationally related to the protection of

the community’s safety and welfare as is restricting firearm possession where the danger

is imminent” because such “danger can be likely to come to fruition even if it is not

deemed ‘imminent,’ and it will often be too late to prevent injury from occurring if the

State cannot act . . . until the person is pointing the gun at someone.” Id. at 23.




                                              14
        The State further argues that the Act “does not materially burden the core value of

self-defense that lies at the heart of Section 32” because the Act does “not completely

prohibit the individual from possessing any and all types of arms that could be used to

defend themselves; they impact only the possession of firearms” and that, in any event,

the Act does not necessarily deprive the individual permanently of his firearms. Id. at 24.

Ind. Code § 35-47-14-8 provides that the individual may petition for the return of the

firearms after 180 days and every subsequent 180 days thereafter. The State also asserts

that, “more importantly, however, the right to bear arms must be balanced against the

equally important right to life recognized by Article 1, Section[ ]1, and the fundamental

interest of Hoosiers in public order, safety, and well-being” and that “[t]here is no

material burden if the expression of the right at issue ‘threatens to inflict ‘particularized

harm’ analogous to tortious injury on readily identifiable private interests.’” Id. at 24-25

(quoting State v. Econ. Freedom Fund, 959 N.E.2d 794, 805 (Ind. 2011) (quoting

Whittington v. State, 669 N.E.2d 1363, 1370 (Ind. 1996)), reh’g denied, cert. denied, 133

S. Ct. 218 (2012)). The State argues that this court has already determined that the

legislature’s decision to permanently prohibit the possession of firearms by a serious

violent felon does not run afoul of Article 1, Section 32,3 and that “[a]lthough the basis


        3
          Ind. Code § 35-47-4-5, in subsections (a) and (b), define the terms “serious violent felon” and
“serious violent felony,” respectively, and in subsection (c), provides: “A serious violent felon who
knowingly or intentionally possesses a firearm commits unlawful possession of a firearm by a serious
violent felon, a Class B felony.” As noted by the State, this court has held:

        The dispositive question is whether the serious violent felon statute’s deprivation of the
        liberty and property interest protected by Article I, Section 32 of the Indiana Constitution
        is without rational basis. We again conclude that “[t]he legislative decision to prevent
        serious violent felons from possessing potentially deadly weapons cannot be said to be
        without rational basis” and, thus, Conrad’s substantive due process challenge fails.

                                                    15
for considering the person to be dangerous is different, the same reasoning applies to

individuals who fall within Indiana Code Section 35-47-14-1(a)(2) . . . .” Id. at 25-26.

        Initially, we note that to the extent Redington argues that the Act is not a valid

exercise of the state’s police power, his arguments are essentially a challenge to the

sufficiency of the evidence presented to show that he is “dangerous” as defined by Ind.

Code § 35-47-14-1 which we address in Part II, infra. Moreover, we observe that the

Indiana Supreme Court has instructed that “[t]he State may exercise its police power to

promote the health, safety, comfort, morals, and welfare of the public.” Price, 622

N.E.2d at 959. Although “the propriety of an exercise of the police power is a judicial

question,” we “accord considerable deference to the judgment of the legislature” because

“the decision as to what constitutes a public purpose is first and foremost a legislative

one,” and on review, “[w]e [limit] ourselves to the narrow role of determining whether

challenged state action has some reasonable relation to or tendency to promote the state’s

legitimate interests.”      Whittington, 669 N.E.2d at 1369 (footnotes omitted).                  Thus,

questions of whether a statute constitutes a valid exercise of police power are typically

reviewed under the rational basis review standard, which requires that the legislation bear

a rational relation to a legitimate governmental purpose. See Price, 622 N.E.2d at 959;

Hawkins v. State, 973 N.E.2d 619, 622 (Ind. Ct. App. 2012).

        Here, we note that the United States Supreme Court has recently and repeatedly

recognized the legitimate governmental purpose of prohibiting the mentally ill from

possessing firearms. See McDonald v. City of Chicago, Ill., 130 S. Ct. 3020, 3047


Conrad v. State, 747 N.E.2d 575, 585 (Ind. Ct. App. 2001), trans. denied, superseded by statute on other
grounds as recognized by Mills v. State, 868 N.E.2d 446 (Ind. 2007).
                                                   16
(2010); District of Columbia v. Heller, 554 U.S. 570, 626-627, 128 S. Ct. 2783, 2816-

2817 (2008). The purpose of the Act is to provide a mechanism for the State to seize and

retain firearms from persons it deems “dangerous,” which as Section 1 describes above,

are persons who, due to mental instability, present risk of personal injury to themselves or

others, be it imminent or in the future.        Accordingly, and giving deference to the

legislative decision, we conclude that the Act is rationally calculated to advance this

legitimate governmental interest.

         Next, we address whether the Act materially burdens a core value. This court has

previously recognized “the core value embodied by Section 32 is the right for law-

abiding citizens to bear arms for self defense.” Lacy, 903 N.E.2d at 490; see also

Kellogg v. City of Gary, 562 N.E.2d 685, 694 (Ind. 1990) (noting that the “right of

Indiana citizens to bear arms for their own self-defense and for the defense of the state is

an interest in both liberty and property,” and “[t]his interest is one of liberty to the extent

that it enables law-abiding citizens to be free from the threat and danger of violent

crime”). Thus, we must decide whether the Act implicates this core value and, if so,

whether the Act materially burdens this core value. In this regard, we hold that even

assuming that the Act implicates this core value, the core value is not materially burdened

by it.

         In Lacy, we observed that “[m]aterial burden analysis involves no . . . weighing

nor is it influenced by the social utility of the state action at issue.” 903 N.E.2d at 490

(quoting Price, 622 N.E.2d at 960 n.7) (internal quotations omitted). “Instead, we look

only at the magnitude of the impairment. If the right, as impaired, would no longer serve


                                              17
the purpose for which it was designed, it has been materially impaired.” Id. (quoting

Price, 622 N.E.2d at 960 n.7). “[A] state regulation creates a material burden if it

imposes a substantial obstacle on a core constitutional value serving the purpose for

which it was designed; and . . . in most circumstances, less than a substantial obstacle

does not.” Id. (quoting Clinic for Women, Inc. v. Brizzi, 837 N.E.2d 973, 984 (Ind.

2005)).

          However, “Indiana courts have already held that the right to bear arms is not

absolute.” Id. (citing Kellogg, 562 N.E.2d at 694). “The Indiana Supreme Court has

determined that the ‘Legislature has the power, in the interest of public safety and

welfare, to provide reasonable regulations for the use of firearms . . . .’” Id. at 490-491

(quoting Matthews v. State, 237 Ind. 677, 686, 148 N.E.2d 334, 338 (1958) (rejecting an

Article 1, Section 32 challenge to handgun legislation)). Also, as the Indiana Supreme

Court recently observed, “state action does not impose a material burden on expression if

either the ‘magnitude of the impairment’ is slight or the expression threatens to inflict

‘particularized harm’ analogous to tortious injury on readily identifiable private

interests.” Econ. Freedom Fund, 959 N.E.2d at 805 (quoting Whittington, 669 N.E.2d at

1370) (emphasis added); see also Price, 622 N.E.2d at 964 (“[T]reating as abuse political

speech which does not harm any particular individual (‘public nuisance’) does amount to

a material burden, but holding that sanctioning expression which inflicts upon

determinable parties harm of a gravity analogous to that required under tort law does

not.”).




                                            18
       “Thus, determining whether a statute imposes a material burden . . . may involve

two components: ‘magnitude of the impairment’ analysis and ‘particularized harm’

analysis.” Econ. Freedom Fund, 959 N.E.2d at 806. In Econ. Freedom Fund, the Indiana

Supreme Court discussed the test in examining Ind. Code § 24-5-14-5(b), part of

Indiana’s “Autodialer Law,” imposed a material burden on the defendant’s free speech

rights under Article 1, Section 9 of the Indiana Constitution:

       Under “magnitude of the impairment” analysis, we look at whether there
       has been a substantial obstacle on the right to engage in political speech.
       The important inquiry is whether the right to engage in political speech, as
       affected, no longer serves the purpose for which it was designed. If a
       substantial obstacle does not exist, there is no material burden on the right
       to engage in political speech. But if a substantial obstacle does exist, we
       also engage in “particularized harm” analysis: we look at whether the
       speaker’s actions are analogous to conduct that would sustain tort liability
       against the speaker. If there is a “particularized harm,” then we conclude
       that the state action does not impose a material burden on the right to
       engage in political speech. Conversely, a lack of “particularized harm”
       means there is a material burden. Ultimately, a material burden on political
       speech exists only in the presence of a substantial obstacle on the right and
       the absence of particularized harm caused by the speaker.

Id.

       Here, Redington essentially argues that the Act poses a material burden because

his right to bear arms under Article 1, Section 32 “has been entirely eviscerated as to

firearms.” Appellant’s Brief at 23. We disagree and find that the Act, as applied to

Redington, passes muster on both components of the material burden analysis.

       First, regarding the “magnitude of the impairment,” our task is to examine whether

there exists a substantial obstacle on Redington’s right to bear arms for self-defense.

Although currently Redington is proscribed from owning any firearms, we note that the

Act provides a mechanism whereby Redington may regain both his right to carry a

                                             19
handgun as well as recover his seized firearms. As noted above, Section 8 of the Act

provides that Redington may petition for the return of the firearms 180 days following the

court’s order, and he may again petition the court every subsequent 180 days thereafter.

Upon the filing of each petition, the court shall set a hearing date and hold a hearing, and

Redington will be given an opportunity to prove by a preponderance of the evidence that

he is not dangerous, and, if successful, the court shall order that his firearms be returned.

Ind. Code § 35-47-14-8(b), -8(d)(2), -8(e). We also note that the Act does not preclude

Redington from possessing other weapons he may own for self-defense.

        Even were we to deem the magnitude of the impairment as substantial, however,

we find that Redington’s challenge fails on the second component; that is, we find that

Redington continuing to own firearms threatens to inflict “particularized harm”

analogous to tortious injury on readily identifiable private interests.4 Indeed, the Act

seeks to keep firearms from individuals it deems “dangerous” if and when they present a

risk of personal injury to either themselves or other individuals. On that score, we also

observe that, as discussed below, the State bears the burden of proving that the individual

is “dangerous” by a heightened clear and convincing evidence standard. Ind. Code § 35-

47-14-6(a). We therefore conclude that the Act does not place a material burden upon the

core value of Redington’s right to defend himself and accordingly that the Act is not

unconstitutional as applied to Redington.

B.      Article 1, Section 21 and the Fifth Amendment


        4
          We note that for our purposes here, we need only find that a threat analogous to tortious injury
on readily available private interests exists regarding the “particularized harm” component. We address
the sufficiency of the State’s evidence it presented against Redington to determine whether Redington is
“dangerous” under the Act in Part II, infra.
                                                   20
       Article 1, Section 21 of the Indiana Constitution provides: “No person’s particular

services shall be demanded, without just compensation. No person’s property shall be

taken by law, without just compensation; nor, except in case of the State, without such

compensation first assessed and tendered.”        Also, the relevant clause of the Fifth

Amendment to the U.S. Constitution provides that “private property” shall not “be taken

for public use, without just compensation.”         “Insofar as the Takings Clauses are

concerned, the federal and state constitutions are textually indistinguishable” and “the

courts have treated these issues as identical.” Cheatham v. Pohle, 789 N.E.2d 467, 473

(Ind. 2003); see also State v. Kimco of Evansville, Inc., 902 N.E.2d 206, 210 (Ind. 2009)

(noting that Article 1, Section 21 of the Indiana Constitution “and the federal takings

clause are textually indistinguishable and are to be analyzed identically”), reh’g denied,

cert. denied, 130 S. Ct. 1136 (2010).

       Redington argues that “[t]here can be no rational dispute that the seizure and

retention of [his] firearms constitutes a ‘taking.’” Appellant’s Brief at 26. He asserts that

it is “clear that Indiana courts will consider a takings case that involves personal

property” and cites to Farley v. Hammond Sanitary Dist., 956 N.E.2d 76 (Ind. Ct. App.

2011), reh’g denied, trans. denied, for this proposition, noting that in that case this court

“considered a takings case on the merits that involved damage to ‘personal property’ in a

homeowner’s basement after the defendant’s alleged negligence allowed sewage to enter

the basement and damage the property.” Appellant’s Brief at 27. He contends that the

State, without any compensation to Redington, has deprived him “of all or substantially

all economic or productive use of his [] property.” Id. at 27-28 (quoting Green River


                                             21
Motel Mgmt. of Dale, LLC, 957 N.E.2d 640, 644 (Ind. Ct. App. 2011) (quoting Kimco,

902 N.E.2d at 210-211), reh’g denied, trans. denied). Redington also argues that because

he has never been arrested or convicted of any crime and his property has not been used

in a crime, this case is distinguishable from a forfeiture case.

       The State’s position is that Redington’s “argument rests on a fundamental

misunderstanding of the operation of this provision” because “Section 21 is an eminent

domain provision that operates when private property is taken for public purposes” and

“does not serve as a restraint on the properly exercised police power of the State.”

Appellee’s Brief at 26. The State also maintains that “[w]hen the State is acting in its

police power to protect the lives and health of its citizens, it can ‘destroy private property

without rendering compensation.’” Id. at 27 (quoting Cincinnati, I. & W. Ry. Co. v. City

of Connersville, 170 Ind. 316, 322, 83 N.E. 503, 506 (1908), affirmed by 218 U.S. 336,

31 S. Ct. 93 (1910)). The State further argues that the Indiana Supreme Court has

specifically “held that section 21 of article 1 of the Constitution of Indiana applies only to

the taking of private property under the power of eminent domain and, consequently,

does not restrain the General Assembly in its exercise of the police power of the state.”

Id. (quoting Buckler v. Hilt, 209 Ind. 541, 546, 200 N.E. 219, 221 (1936)).

       We need not examine whether seizing and retaining Redington’s firearms

constituted a taking under Article 1, Section 21 of the Indiana Constitution and the Fifth

Amendment, however, because, as discussed in Part I.A, it was a valid exercise of the

state’s police power for the public welfare. As the Indiana Supreme Court, in State ex

rel. Mavity v. Tyndall, 225 Ind. 360, 74 N.E.2d 914 (1947), superseded by statute on


                                              22
other grounds as recognized by Kleiman v. State, 590 N.E.2d 660, 661 (Ind. Ct. App.

1992), reh’g denied, recognized, where a citizen’s property rights and right to privacy as

guaranteed by the constitution are at issue and the takings clause is implicated, “these

rights must be made to harmonize with the rights of the people collectively to life, liberty,

safety and the pursuit of happiness likewise guaranteed by the constitution” and that

“[b]etween these rights there is sometimes an apparent conflict.” 225 Ind. at 365, 74

N.E.2d at 916. The Court, although recognizing that “[i]t is a duty of government in so

far as possible to avoid this conflict and to provide a way of life and safety that will

protect both rights” and that “it is possible that each may have to yield to some extent,”

noted that the legislature:

       has a duty to enact laws providing for the general welfare and safety of the
       people within the state, and such laws, if reasonable, will not be in conflict
       with guaranteed rights of the individual. Property or property rights may
       not be taken or destroyed under the guise of the police power or of a police
       regulation, unless the taking or destruction has a just relation to the
       protection of the public health, welfare, morals or safety. Unless it
       affirmatively appears by the act, or the history of its enactment that it has
       no such just relation, the police power extends even to the taking and
       destruction of property. It will be presumed that the act is reasonable,
       unless the contrary appears from facts of which the courts will take notice.

Id. at 365, 74 N.E.2d at 916-917 (emphases added).

       Indeed, as noted above by the State, the Indiana Supreme Court has specifically

held that where the state is acting pursuant to a valid exercise of its police power for the

public welfare, it may “destroy private property without rendering compensation.”

Cincinnati, 170 Ind. at 322, 83 N.E. at 506. The Court observed that the takings clause

and police power are “two distinct principles” and that: “The rule is well settled that

neither a natural person or corporation can claim damages on account of being compelled

                                             23
to comply with a police regulation, designed to secure the public health, safety, or

welfare” and that “[i]t is equally well settled that an uncompensated obedience to a

regulation ordained to secure the public health and safety is not a taking of private

property, within the inhibitions of the state or federal Constitution.” Id. at 321, 324, 74

N.E. at 506-507. See also Ule v. State, 208 Ind. 255, 264, 194 N.E. 140, 143 (1935)

(holding that Article 1, Section 21 of the Indiana Constitution “was not intended to serve

as a restraint upon the exercise of the police powers of the state, and the circumstance

that for a time a law may inflict hardship, inconvenience, and possibly loss to an

individual does not amount to a constitutional objection so long as such burdens or losses

are not needlessly and unreasonably imposed, but result as an incident of a general

enactment fairly designed to subserve the public welfare”); City of Indianapolis v.

Indianapolis Water Co., 185 Ind. 277, 299-300, 113 N.E. 369, 375 (1916) (“There can be

no doubt that uncompensated obedience to a regulation, enacted for the public safety

under a proper exercise of the police power, does not constitute a taking of property

without due compensation, and the constitutional prohibition against the taking of private

property without compensation is not intended as a limitation of the exercise of those

police powers which are necessary to the tranquility of every well-ordered community,

nor of that general power over private property which is necessary for the orderly

existence of all governments.”); Stone v. Fritts, 169 Ind. 361, 366 82 N.E. 792, 794

(1907) (“The enforcement of regulations enacted in the proper exercise of the police

power of the state cannot be resisted as a taking of private property without compensation

in violation of section 21, art. 1, of the state Constitution.”); State v. Richcreek, 167 Ind.


                                             24
217, 223-224, 77 N.E. 1085, 1087 (1906) (holding that “it is only the taking of specific

pieces of private property by the exercise of the power of eminent domain, without

compensation, that [] is prohibited by §21, article 1, of the state Constitution” and that

“this constitutional provision was not intended to serve as a restraint upon the exercise of

the police power of the state for the public welfare, by which a particular use of property

once lawful and unobjectionable, may be forbidden, or property be wholly destroyed,

without compensation and without the fault of the owner”); cf. $100 v. State, 822 N.E.2d

1001, 1013-1014 (Ind. Ct. App. 2005) (noting that the United States Supreme Court has

held that forfeiture statutes causing “the forfeiture of an innocent owner’s property did

not amount to an unconstitutional taking without compensation”) (citing Bennis v.

Michigan, 516 U.S. 442, 452, 116 S. Ct. 994 (1996) (holding the forfeiture of a car based

on a violation of nuisance laws was not a taking of private property for public use in

violation of the Takings Clause of the Fifth Amendment because “[t]he government may

not be required to compensate an owner for property which it has already lawfully

acquired under the exercise of governmental authority other than the power of eminent

domain”), reh’g denied, 517 U.S. 1163, 116 S. Ct. 1560 (1996)), trans. denied.

       Thus, the Act, as applied to Redington, does not infringe upon Redington’s

constitutional rights found in Article 1, Section 21 of the Indiana Constitution and the

Fifth Amendment, and accordingly, we conclude Redington is not entitled to just

compensation for the firearms retained by the Bloomington Police Department.




                                            25
C.      Vagueness

        A statute will not be found unconstitutionally vague if individuals of ordinary

intelligence would comprehend it adequately to inform them of the proscribed conduct.

State v. Lombardo, 738 N.E.2d 653, 656 (Ind. 2000) (citing State v. Downey, 476 N.E.2d

121, 122 (Ind. 1985), reh’g denied). The statute “need only inform the individual of the

generally proscribed conduct, [and] need not list with itemized exactitude each item of

conduct prohibited.” Id. (quoting Downey, 476 N.E.2d at 122). Further, criminal statutes

may be void for vagueness “for the possibility that it authorizes or encourages arbitrary or

discriminatory enforcement.” Gaines v. State, 973 N.E.2d 1239, 1243 (Ind. Ct. App.

2012) (citing Brown v. State, 868 N.E.2d 464, 467 (Ind. 2007)). Finally, “it is well

established that vagueness challenges to statutes which do not involve First Amendment

freedoms must be examined in light of the facts of the case at hand.” Lombardo, 738

N.E.2d at 656 (quoting Davis v. State, 476 N.E.2d 127, 130 (Ind. Ct. App. 1985) (quoting

United States v. Mazurie, 419 U.S. 544, 550, 95 S. Ct. 710 (1975)), reh’g denied, trans.

denied).

        As to this issue, Redington argues that an element of Ind. Code § 35-47-14-1(a)(2)

is that a person is considered “dangerous” if that person “may present a risk of personal

injury to the individual or to another individual in the future” which “allows a person to

be deprived of his constitutionally-protected right to keep and bear arms[] based

exclusively upon speculation and conjecture.”5 Appellant’s Brief at 28-29. Redington

argues that “Indiana courts have long held that expert testimony ‘must be based on more

        5
          Redington argues that because “there is absolutely no evidence in this record to establish that
[he] is currently ‘dangerous’ as defined by I.C. §35-47-14-1(a)(1). . . . [T]he trial court must have relied
upon I.C. §35-47-14-1(a)(2) in finding that he is ‘dangerous.’” Appellant’s Brief at 31.
                                                    26
than subjective belief or unsupported speculation’” and that, accordingly, “it is arguable

that this provision of the Act actually establishes its definition of ‘dangerous’ on a factual

predicate that should not even be admissible in evidence.” Id. at 29. In support of his

argument, Redington cites to a case from the Indiana Supreme Court which examined a

statute using the phrase “may endanger” and construed the statute so as to exclude the

“may” dimension, and he argues that “[t]here is absolutely no operative difference

between . . . the term ‘that may endanger life or health in the former I.C. §35-46-1-4(a)(1)

and the use of the term ‘may present a risk of personal injury to the individual or to

another individual in the future’ in I.C. §35-47-14-1(a)(2),” and that if anything, “the Act

is more vague because [it] adds the term ‘in the future’ . . . .” Id. at 29-31 (discussing

Downey, 476 N.E.2d at 123).

       The State initially argues that Redington challenges only subsection (a)(2) as void

for vagueness, and thus because the order can be sustained under subsection (a)(1), we

need not address this vagueness challenge. The State asserts that Redington’s challenge

fails on the merits as well, noting that “[i]t is not difficult to understand what ‘present a

risk of personal injury’ to another means . . . especially [] when it is read in context as the

contrast to the ‘imminent risk of personal injury’ language in subsection (a)(1).”

Appellee’s Brief at 31. The State contends that “the existence of that risk must be

established by clear and convincing evidence, so it is not just a speculative endeavor.”

Id. The State further argues that, if Redington’s argument that no one can reasonably

predict future conduct is to be accepted, then “subsection (a)(1) would also be

impermissibly vague, since it also requires drawing a conclusion about what the person is


                                              27
likely to do in the future, albeit the immediate future, yet [Redington] does not” challenge

subsection (a)(1) as to vagueness. Id. The State also contends that “the legislature has

further qualified those individuals who are captured within the statute” in subparagraphs

(a)(2)(A) and (a)(2)(B), and “[t]hese limitations give greater definition to the

dangerousness that the legislature is trying to address . . . .” Id. at 31-32. Finally, the

State argues that Downey is distinguishable because in that case, “[t]he statute drew no

lines to differentiate between trivial and significant risks,” but the legislature in writing

Ind. Code § 35-47-14-1(a)(2) narrowed the scope of the statute when it included

subparagraphs (a)(2)(A) and (a)(2)(B), specifying that “[t]he risk of injury must be

coupled with an untreated mental illness . . . or established violent or unstable

propensities.” Id. at 32.

       In Downey, the Indiana Supreme Court addressed whether the neglect of a

dependent statute in place at the time was unconstitutionally vague. The pertinent part of

the statute, Ind. Code § 35-46-1-4(a)(1), provided at the time that “(a) A person having

the care, custody or control of a dependent who knowingly or intentionally: (1) Places the

dependent in a situation that may endanger his life or health; . . . Commits neglect of a

dependent, a class D Felony.” 476 N.E.2d at 122. The Court, while noting that “the

words ‘may endanger’ as being the particular source of vagueness,” observed that “there

must be something in a criminal statute to indicate where the line is to be drawn between

trivial and substantial things so that erratic arrests and convictions for trivial acts and

omissions will not occur. It cannot be left to juries, judges, and prosecutors to draw such

lines.” Id. at 123 (citing Stone v. State, 220 Ind. 165, 41 N.E.2d 609 (1942)). The Court


                                             28
noted that, under the language of the applicable version of Ind. Code § 35-46-1-4(a)(1),

“it would be a crime to raise a child in a high-rise apartment or to mop the kitchen floor

with a bucket of water in the presence of a small child,” and it specifically held:

       We agree that the statute construed literally has a broadness and vagueness
       which would prevent it from meeting constitutional muster. This defect
       stems in major part from the double contingency factored into the definition
       of the crime by the phrase “may endanger.” With that phrase intact persons
       of common intelligence are left to guess about the statute’s meaning and
       would differ as to its application.

Id.

       Here, by contrast, the Legislature did not leave it to juries, judges, and prosecutors

to engage in line drawing and specified the circumstances in which a court may find an

individual to be dangerous in the future.          Specifically, the Legislature qualified

subsection (a)(2) by providing that, in order to find that an individual may be dangerous

in the future, the State must prove by clear and convincing evidence not only that the

individual may present a risk of personal injury to the individual or another individual in

the future, but also it must demonstrate that the individual either:

       (A)    has a mental illness (as defined in IC 12-7-2-130) that may be
              controlled by medication, and has not demonstrated a pattern of
              voluntarily and consistently taking the individual’s medication while
              not under supervision; or

       (B)    is the subject of documented evidence that would give rise to a
              reasonable belief that the individual has a propensity for violent or
              emotionally unstable conduct.

Ind. Code § 35-47-14-1(a)(2). Thus, Ind. Code § 35-47-14-1(a)(2) does not suffer from

the same defect as was the case in Downey. Accordingly, and after consideration of the




                                             29
facts at hand which we review more thoroughly below in Part II, we conclude that Ind.

Code § 35-47-14-1(a)(2) is not void for vagueness.

                                             II.

       The next issue is whether the evidence is sufficient to order that Redington’s

firearms be retained. The Act specifies that at the hearing, the State was required to

prove all material facts by clear and convincing evidence. Ind. Code § 35-47-14-6(a). As

is the case in other sufficiency matters, on review we consider only the evidence

favorable to the judgment and all reasonable inferences. Heald v. Blank, 785 N.E.2d 605,

613 (Ind. Ct. App. 2003), trans. denied. We will not reweigh the evidence or judge the

credibility of witnesses. Golub v. Giles, 814 N.E.2d 1034, 1038 (Ind. Ct. App. 2004),

trans. denied. If the court’s order represents a conclusion that a reasonable person could

have drawn, the order must be affirmed, even if other reasonable conclusions are

possible. Id.

       As noted above, the Act instructs that a court may, following a hearing, order law

enforcement to retain seized firearms if the State proves by clear and convincing

evidence that the individual who owns the firearms is “dangerous.” Again, Ind. Code §

35-47-14-1 defines the term “dangerous” for purposes of the act and provides that an

individual is “dangerous” if “the individual presents an imminent risk of personal injury

to the individual or to another individual” under subsection (1) or, alternatively, under

subsection (2), “the individual may present a risk of personal injury to the individual or to

another individual in the future” and the individual either: “(A) has a mental illness (as




                                             30
defined in IC 12-7-2-130)[6] that may be controlled by medication, and has not

demonstrated a pattern of voluntarily and consistently taking the individual’s medication

while not under supervision;” or “(B) is the subject of documented evidence that would

give rise to a reasonable belief that the individual has a propensity for violent or

emotionally unstable conduct.” Also, subsection (b) provides that “[t]he fact that an

individual has been released from a mental health facility or has a mental illness that is

currently controlled by medication does not establish that the individual is dangerous for

the purposes of this chapter.” Thus, in order to sustain an order for the Bloomington

Police Department to retain Redington’s firearms, the State was required to prove that

Redington presented an imminent risk of personal injury to himself or to another

individual, or, alternatively, that Redington may present a risk of personal injury to

himself or to another individual in the future and that he either has a mental illness and

      6
          Ind. Code § 12-7-2-130 provides:

      “Mental illness” means the following:

                (1)     For purposes of IC 12-23-5, IC 12-24, and IC 12-26, a
                        psychiatric disorder that:

                        (A)     substantially disturbs an individual’s thinking,
                                feeling, or behavior; and

                        (B)     impairs the individual’s ability to function.

                        The term includes mental retardation, alcoholism, and addiction
                               to narcotics or dangerous drugs.

                (2)     For purposes of IC 12-28-4 and IC 12-28-5, a psychiatric
                        disorder that:

                        (A)     substantially disturbs an individual’s thinking,
                                feeling, or behavior; and

                        (B)     impairs the individual’s ability to function.

                        The term does not include developmental disability.
                                                   31
has not been taking medication voluntarily or consistently to control such illness, or is the

subject of documented evidence giving rise to a reasonable belief that he has a propensity

for violent or emotionally unstable conduct.

       Redington argues that the record is “entirely devoid of any evidence that [he] is

currently ‘dangerous,’ as defined by I.C. 35-47-14(a)(1).” Appellant’s Brief at 15. He

notes that Dr. Mayer indicated that he believed Redington was not a threat to himself or

others when he was released from Bloomington Hospital. He also argues that the State

failed to provide clear and convincing evidence satisfying either prong of Ind. Code § 35-

47-14-1(a)(2), which details the method by which the State may establish that a person is

dangerous based upon the risk of personal injury to himself or others in the future as a

basis for retaining firearms. Redington’s position regarding the first prong is that the

State was required to prove that he has a mental illness controllable by medication and

that he has not demonstrated a pattern of voluntarily and consistently taking such

medication, and “[t]he only evidence on this point came from Redington himself, who

testified that he has regularly taken his prescribed medication since it was prescribed.”

Id. at 17.

       Redington turns next to Ind. Code § 35-47-14-1(a)(2)(B), which provides that the

State may prove that an individual is dangerous if that person may present a risk of

personal injury to the individual or to another in the future if that person “is the subject of

documented evidence that would give rise to a reasonable belief that the individual has a

propensity for violent or emotionally unstable conduct.” He contends that Dr. Mayer

“only testified to a hypothetical ‘concern’” and that although “the State had every


                                              32
opportunity to ask Mr. Mayer if he saw any indication of” such conduct, the State “chose

not to ask that question, and instead asked only a question which usurped the trial court’s

determination of the ultimate legal issue before it” when it asked Dr. Mayer whether he

believed Redington should have access to firearms and Dr. Mayer responded that he did

not think it was a “good idea.” Id. Redington argues that Dr. Mayer’s testimony to that

effect “could have been based on any number of undisclosed factors, including Dr.

Mayer’s personal opinions on firearms” and that “[b]y failing to elicit any testimony that

Dr. Mayer’s ‘concerns’ were based on Redington’s ‘violent or emotionally unstable

conduct,’ the State clearly failed to establish by ‘clear and convincing evidence’ that

Redington is ‘dangerous’ as defined” by Ind. Code § 35-47-14-1(a)(2)(B). Id. at 18.

       The State first argues that it sustained its burden under subsection (a)(1), that

Redington presents an imminent risk of personal injury to himself or others, noting that

although Dr. Mayer testified that, in his professional opinion, Redington did not present

an imminent risk to anyone on August 5, 2012 when he was discharged from the hospital,

“the court was not obligated to agree with that opinion given the other evidence

presented.” Appellee’s Brief at 13 (citing Fernbach v. State, 954 N.E.2d 1080, 1084-

1085 (Ind. Ct. App. 2011), trans. denied). The State points out that Redington was found

on the third floor of a parking garage using a range finder to range distances to various

locations around Kilroy’s, that he was armed with two loaded handguns in his pockets as

well as a loaded shotgun and extra ammunition in his vehicle, and that he made alarming

comments to the responding officers. The State maintains that Redington suffers from a

schizotypal personality disorder, is paranoid and delusional, specifically noting that


                                            33
Redington told police officers and hospital employees that he “feels the ‘negative energy’

of death all around him, believes bizarre ‘dreams’ or premonitions that he has (often

involving dead people) come true or really happened, and is obsessed with the Spierer

disappearance.”   Id. at 14.    The State argues that Redington “appears unhealthily

obsessed with firearms, going so far as to sleep with them in his bed” and notes that the

police “found approximately twelve guns under the sheets and tucked around the pillows

in [his] bed, in addition to numerous other guns found under and around the bed,” and the

State further notes that Redington admitted to attempting to purchase new firearms during

the pendency of the proceedings below. Id. at 15. The State contends that the fact

Redington presents an imminent threat is “especially true because it was apparent at the

hearing that [his] delusional thought patterns continue despite the anti-psychotic

medication he was prescribed.” Id.

       The State also argues that it satisfied subsection (a)(2) of the statute, that

Redington may present a risk of physical injury to himself or others in the future, noting

at the outset that Dr. Mayer testified that Redington has a mental illness, specifically

schizotypal personality disorder, and he testified that Redington may also have a

delusional disorder or a paranoid disorder. The State argues that although mental illness

alone is insufficient to prove dangerousness under the statute, “the nature of that mental

illness and the ways in which it manifests itself in a person’s behavior are still highly

relevant to assessing the risk of harm posed by the person, as is the extent to which

medication or other treatment can alleviate the symptoms or reduce the risk.” Id. at 16-

17. The State argues that “[t]he nature of [Redington’s] mental illness is such that it has


                                            34
the potential to substantially impair his thinking and behavior, even if it is not doing so at

a given moment . . .” and that Redington’s conduct and delusional thought processes

exhibited on August 4, 2012 strengthens the evidence that he may present a future risk of

physical injury to himself or others, noting specifically that Redington “was incapable of

understanding why anyone viewed” his conduct with alarm. Id. at 17-18. The State

contends that the evidence presented gave rise to a reasonable belief that Redington has a

propensity for emotionally unstable conduct, noting specifically that he has been

experiencing visual hallucinations for some time, he sleeps with dozens of guns in and

around his bed, he has been asked to leave several churches due to his behavior, he is

alienated from his family, and “[h]e walks up to strange people and persists in talking to

them about his bizarre premonitions and the spirits who communicate with him without

any apparent realization that this behavior is bizarre and unstable.” Id. at 19. The State

argues that “[b]y his own admission, [Redington] has been traveling to Bloomington

every weekend hoping to see Spierer or communicate with spirits who would provide

him with information to help find or avenge Spierer” and did so “by going to a parking

garage where he could look out onto Kilroy’s and range distances to people and areas

while armed with multiple loaded guns . . . .” Id. Finally, the State also notes that Dr.

Mayer specifically testified that “he was concerned about [Redington’s] guns and did not

think it was a good idea for [him] to have access to guns.” Id. at 17.

       We address whether the State proved by clear and convincing evidence that

Redington is dangerous pursuant to Ind. Code § 35-47-14-1(a)(2)(B), and specifically

that Redington may present a risk of personal injury to himself or another individual in


                                             35
the future and that he is the subject of documented evidence that would give rise to a

reasonable belief that he has a propensity for emotionally unstable conduct. In this

regard, we find that the record is substantial as to both.

       The evidence most favorable to the court’s order reveals that Redington was

observed by Officer Abram and other officers on the third floor of a parking garage

overlooking Kilroy’s, the bar at which Spierer was last seen, and he was peering through

a range finder while armed with two loaded handguns. He also had a shotgun in his

vehicle along with various rounds of ammunition. Redington informed the officers that

he was “looking at or for people and at buildings and at lights” and that he had been

traveling to Bloomington for the past several weekends to look for Spierer. Transcript at

31. He asked the officers if they “felt with the firearms that [they] carry on duty . . . in a

firefight that we would be able to hit someone from sixty-six yards during and in the mist

[sic] of a firefight,” and stated that “he had ranged what would be approximately sixty-six

yards from where he . . . was standing . . . [on] the third floor of the parking garage to . . .

where you would come around the corner” the officers used to approach. Id. at 32. He

specifically noted that he owned a rifle that “he had sighted in at that distance of sixty-six

yards” and that “he could shoot accurately at that distance.”           Id. at 33-34.    These

statements alarmed Officer Abram.

       After arriving at the police station on August 4, 2012, Redington told Detective

Gehlhausen that he had been looking for Lauren Spierer and wanted to avenge her. He

also stated that he had dreams about death and told stories including that his father told

him that he would see him again after he passed and it came true, that he recalled an


                                              36
incident “about seeing an owl and a black man involved in the Spierer investigation by an

ash tree close to Kilroy’s,” and that once, while attending a church in North Carolina, he

envisioned that the pastor’s son was committing suicide which turned out to be the case.

Id. at 67-68. Detective Gehlhausen asked Redington why he was in Bloomington and

Redington specifically responded: “I am in searching of anything I can come up with.

Anything. I get kinda weird here, so and I don’t, I don’t allow myself to be limited to the

physical. If I get a funny feeling, that’s good enough,” before explaining his obsession

with Spierer and his belief that he had met her and Rossman, which Detective

Gehlhausen knew to be untrue. Exhibit A at 4-5. Redington also spoke about visiting a

strip club and paying a stripper resembling Spierer to answer questions and, based upon

her responses, thought: “Could she put up a fight? Could she do anything? Could she

run?   What could she do?”      Id. at 25.    Redington also claimed that he possessed

“[i]nsight” and has a “[s]piritual gift of prophecy.” Id. at 44. Detective Gehlhausen’s

impression of Redington based upon the interview was that he appeared “very

delusional,” noting also that Redington “would just jump from one conversation to the

next” and that he would talk to himself when he was alone and would talk under his

breath to himself when in the presence of others. Transcript at 69.

       Devon Moore, the Bloomington parking enforcement officer, encountered

Redington a week prior to August 4, 2012, and when he attempted to end their

conversation and walk away, Redington followed him and told “erratic stories,”

indicating that he “sees spirits and dark entities” and speaking about Jewish neighbors of

his who “molested one of their daughters and [Redington] found out about it and they


                                             37
took him [] up north somewhere and [] let him off in a cornfield,” and about how “him

and his dad could see dark spirits in his home . . . .” Id. at 9. Redington told Moore that

he was in Bloomington to help find Lauren Spierer and that he believed he had

previously met her and that “he thought that she would come back and he would see her

either through spirit or her physical body.” Id. Redington also told Moore that “he had

guns on him and it made [him] feel . . . courageous to have” them. Id. at 11. Redington’s

behavior prompted Moore to phone his boss, and his boss told him that if he observed

Redington again he should call the police.

       Dawn Goodman, the registered nurse assigned to Redington, observed that he

“appeared delusional, grandiose, and [] religiously preoccupied,” in that he appeared to

be experiencing “a break with . . . reality” and that he claimed “he would know things

that would happen beforehand.” Id. at 97-98. In addition to talking about the Spierer

investigation, Redington told Goodman that he had an ongoing problem with neighbors

running through his home, although his wife had not witnessed this, that he did not feel

safe at home, that he saw ghosts, and that he hears a small voice in his head.

       Dr. Mayer, the psychiatrist who treated Redington, diagnosed him with a

schizotypal personality disorder which “is a consolation of a personality characteristics

and traits” and specifically has “a flavor of schizophrenia” and is “characterized by

someone who tends to be a loner, tends to have magical or odd type of thoughts” and “to

be paranoid and suspicious of the intentions of others.” Id. at 111. Dr. Mayer’s diagnosis

was based upon his interactions with Redington as well as speaking with Redington’s

wife and another therapist who had examined him. In that regard, Redington’s wife


                                             38
informed Dr. Mayer that Redington keeps to himself, is alienated from his family, “had

had difficulties being able to go to churches” and has been asked on more than one

occasion to leave a church because of his behavior. Id. at 112. She also noted that

Redington has been asked multiple times to leave Kilroy’s. She also confirmed that

Redington has experienced visual hallucinations during the course of their thirteen-year

marriage. Redington also told Dr. Mayer that he would get information from spirits and

would have premonitions. Dr. Mayer could not yet rule out the possibility that Redington

had a delusional disorder or a paranoid disorder, and he prescribed Redington Zyprexa,

an anti-psychotic medication, as treatment.

       The police recovered forty-eight firearms from Redington’s residence in which the

majority were found in his bedroom, including ten or twelve on the bed and underneath

the sheets or tucked underneath the pillows, a few in between the bed and the frame, and

another twelve guns underneath the bed. The bedroom also contained several rifle cases,

baskets containing handguns, and drawers containing handguns, as well as enough

ammunition to probably “fill up the back of a pickup truck.” Id. at 74.

       At trial when asked if Redington was potentially dangerous, Dr. Mayer replied:

       Everyone can be potentially dangerous. Hum, I think that there were some
       concerns. I think that since [he] was having visual hallucinations this is a
       real concern and that since he was being paranoid and had obviously many
       guns there’s always the concern that he could visually hallucinate or
       visually have an illusion of distortion of somebody as being really
       threatening to him and may in an effort to protect himself or his family end
       up hurting somebody. So there is a concern in that area.

Id. at 115. Dr. Mayer was asked about Redington’s history of sleeping with multiple

guns in his bed and he replied:


                                              39
       [I]t shows a difficulty in exercising a good judgment . . . the difficulties in
       making rational and good decisions appears to be quite distorted and so yes
       that is a concern. And [he] does have as part of that schizotypal personality
       disorder diagnosis there is a fair amount of paranoia. I think he is
       suspicious by nature and so if you combine that with poor judgment you
       have a dangerous future potential.

Id. at 116. Dr. Mayer testified that it was his “professional opinion that based on all the

information that [he had] available to [him] that [Redington] could pose a potential future

risk given that he does have paranoid tendencies, visual hallucination, and other

symptoms . . . [that] could impair his judgment.” Id. at 123-124.

       Finally, we note that Redington testified at the hearing and the court was able to

observe him and listen to his testimony. In this regard, we note that the court was able to

make these observations of Redington knowing that he had been taking the Zyprexa

prescribed by Dr. Mayer since his mental evaluation in Bloomington. Redington was

asked about the stories that had been recounted by the witnesses including the story of

being left in a cornfield, and he replied:

               That was my English teacher and that’s a true story that the family of
       my English teacher came to visit him and this is a horrible story. The dad
       had a child by a close relative and that child was a dwarf. That dwarf
       accused me of stealing an eraser off of him and I didn’t do that. So I just
       flat told him I didn’t do it. So the family was going to teach me a good
       lesson and they pushed me into a car on the way home and drove me out to
       a cornfield and turned me loose . . . .

Id. at 174-175. Also, Redington explained that he keeps guns in his bed because he has

“these cats and if you leave the guns on the floor the cats will urinate on them. And that

ruins the barrel. I mean that will ruin a barrel in not [sic] time.” Id. at 143. When asked

specifically if he ever told Dr. Mayer that he experienced hallucinations, Redington



                                             40
responded: “You get visions, you get ideas in your head. It’s just….these aren’t….. this

is not delusional.” Id. at 157.

        Based upon our review of the record, we conclude that evidence of probative value

exists from which the court could have determined by clear and convincing evidence that

Redington was dangerous as defined by Ind. Code § 35-47-14-1(a)(2)(B), and

accordingly it was within its discretion to order the Bloomington Police Department to

retain Redington’s firearms pursuant to Ind. Code § 35-47-14-6(b).7

                                             CONCLUSION

        For the foregoing reasons, we affirm the trial court’s order to retain firearms.

        Affirmed.

BRADFORD, J., concurs with separate opinion.

RILEY, J., dissents with separate opinion.




        7
          We note that the dissent disagrees with the trial court’s determination that the State proved that
Redington was dangerous by clear and convincing evidence. The dissent first provides reasons why
Redington is not dangerous under Ind. Code § 35-47-14-1(a)(1), and -1(a)(2)(A); however, as explained
above, we do not affirm the trial court on this basis. To the extent the dissent discusses the test articulated
by Ind. Code § 35-47-14-1(a)(2)(B), specifically regarding a reasonable belief that Redington has a
propensity for emotionally unstable conduct, the dissent suggests that although Redington made
comments to the police which it acknowledges were “alarming, erratic, and delusional,” such comments
“do not evince . . . emotional instability.” Infra at __. We disagree. Moreover, in addition to
Redington’s comments to police and the mental health professionals, the record reveals that Redington
has a history of exhibiting emotionally unstable conduct as discussed above.

         The dissent also notes Redington’s marriage, employment history, and lack of criminal record;
however these factors do not diminish the other specific facts proven by the State upon which the court
relied in determining that Redington exhibited a propensity for emotionally unstable conduct.
                                                     41
                              IN THE
                    COURT OF APPEALS OF INDIANA

ROBERT E. REDINGTON,                              )
                                                  )
       Appellant-Respondent,                      )
                                                  )
              vs.                                 )    No. 53A01-1210-CR-461
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Petitioner.                       )


BRADFORD, Judge, concurring.


       I concur with the majority in all respects. However, I write simply to reiterate that

while I have the utmost respect for the constitutionally protected right to bear arms, in the

instant matter, I believe that the State met its burden of proving that Redington was

“dangerous” as defined by Indiana Code section 35-47-14-1.

       During the hearing, the State presented evidence establishing that Redington

suffered from a schizotypal personality disorder, exhibited delusional thought patterns

that continued despite the anti-psychotic medication that he was prescribed to take, and

engaged in arguably unstable behavior. For example, while armed, Redington would, on

numerous occasions, travel to Bloomington from Indianapolis and park in a third story

parking lot where he would use a range finder to scope out the distance from the parking


                                             42
lot to different locations around Kilroy’s Bar-N’Grill. He did so in the hopes of seeing

Lauren Spierer or communicating with spirits whom he believed could provide him with

information to help him find Spierer or avenge her disappearance.

       Additionally, mental health professionals opined that Redington may suffer from a

delusional disorder or a paranoia disorder in addition to schizotypal personality disorder.

Redington exhibited an unhealthy obsession with the Spierer disappearance and told

police officers and medical professionals, among others, that he “feels the ‘negative

energy’ of death all around him, believes bizarre ‘dreams’ or premonitions that he has

(often involving dead people) come true or really happened.” Appellee’s Br. p. 13. In

addition, Redington claimed to have suffered visual hallucinations, and Dr. Mayer

indicated that there was concern that Redington could harm someone during one of his

visual hallucinations.

       The trial court also had the opportunity to observe Redington during trial and to

listen to his testimony. Redington testified that he was taking his prescribed medications

as ordered. The trial court, however, was not obligated to believe this self-serving

testimony.

       Furthermore, while I don’t believe that one should be considered dangerous

merely because they own a large number of firearms, I do not believe the trial court made

its determination on this fact alone. The trial court appeared to have considered the large

number of firearms owned by Redington, but this factor does not appear to have been an

overwhelming factor in the trial court’s decision. The trial court also seems to have given

great weight to the ample other evidence relating to Redington’s unstable mental state


                                            43
and behavior, his seemingly unhealthy obsession with the Spierer disappearance, the trial

court’s observations of Redington, and the lack of seemingly credible evidence that

Redington was complying with the treatment plan established by the mental health

professionals treating him.

       In addition, as the majority opinion correctly points out, prior attempts to regulate

and limit Article I, Section 32 and the Second Amendment have been found to be

constitutional. See Ind. Code § 35-47-4-5; McDonald v. City of Chicago, Ill., 130 S.Ct.

3020, 3047 (2010) (providing that a variety of state and local laws concerning the

regulations of firearms have been upheld); District of Columbia v. Heller, 554 U.S. 570,

626, 128 S.Ct. 2783, 2816-17 (2008) (providing that the right secured by the Second

Amendment is not unlimited and recognizing that there are wide-ranging and long-

standing prohibitions on the possession of firearms by felons and the mentally ill); Baker

v. State, 747 N.E.2d 633, 637 (Ind. Ct. App. 2001). Our legislature has chosen to

regulate the right to bear arms as a matter of public safety. I believe it is within the

province of the legislature’s duties to do so.

       Thus, in light of the fact that Redington was found to be “dangerous” coupled with

the relevant controlling State and Federal authority which demonstrates that certain

attempts to regulate Article I, Section 32 and the Second Amendment have been found to

be constitutional, I agree that Indiana Code section 35-47-14-1 et seq. is not

unconstitutional as applied to Redington and join the majority’s conclusion that the

judgment of the trial court should be affirmed.




                                                 44
                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT E. REDINGTON,                              )
                                                  )
        Appellant-Respondent,                     )
                                                  )
               vs.                                )    No. 53A01-1210-CR-461
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Petitioner.                      )


RILEY, Judge, dissenting


        I respectfully dissent from the majority’s decision to affirm the trial court’s Order

seizing and retaining Robert Redington’s (Redington) firearms and suspending his

firearms license. Ind. Code § 35-47-14-6(b) permits the trial court to order firearms

forfeiture and license suspension only if the State “has proved by clear and convincing

evidence that the individual is dangerous.” “Dangerous” is defined by I.C. § 35-47-14-1,

which provides two alternative tests to determine whether an individual is dangerous.

The first test is based on an individual’s risk of imminent harm to himself or others; the

second, on the individual’s risk of future harm to himself or others. In my view, a

reasonable trier of fact could not find that Redington was dangerous under I.C. § 35-47-

14-1.


                                             45
      Pursuant to I.C. § 35-47-14-1(a)(1), an individual is dangerous if he “presents an

imminent risk of personal injury” to himself or another. Dr. Carey C. Mayer (Dr.

Mayer), the licensed psychiatrist who examined Redington following his involuntary

commitment to Indiana University Hospital, testified as follows:

      [DR. MAYER]: […]. At the time that somebody is discharged from the
      hospital our duty at that point is to ascertain if they are in imminent danger
      upon themselves or others.

             […]

      [DR. MAYER]: We felt that [Redington] was not in imminent danger. If
      we thought that he was[,] we would have kept him longer in the hospital
      until just [the] time that he [was] no longer [] [an] imminent danger.

(Transcript p. 124).

      The State argues that the trial court was not obligated to agree with that opinion

given the other evidence regarding Redington’s mental health. However, testimony from

other witnesses, including police officers, a nurse at Indiana University Hospital, and

Redington, establishes only that Redington suffers from mental health issues and is a gun

buff. Their testimony does not contradict Dr. Mayer’s opinion nor establishes that

Redington posed an imminent risk of harm to himself or others. The State argues that

even if Redington did not pose an imminent risk at the time of his mental examination,

the trial court was not obliged to believe that he would not pose a risk of imminent harm

at the time of the forfeiture hearing. To that end, the State asks that an inference be

drawn from Redington’s poor judgment in purchasing firearms following the incident and

Dr. Mayer’s opinion that Redington’s mental illness has the potential to manifest so as to

present an imminent risk of harm. I do not find this a reasonable inference. No showing


                                           46
was made that linked the purchase of additional firearms to a conclusion that Redington

presented an imminent risk of harm to himself or others.

       Under the second test, an individual who “may present a risk of personal injury” to

himself or others in the future may also support a finding that the person is dangerous.

See I.C. § 35-47-14-1(a)(2). This second test is stated in the disjunctive and therefore a

person is dangerous if he:

       (A) has a mental illness (as defined in [I.C. §] 12-7-2-130) that may be
       controlled by medication, and has not demonstrated a pattern of voluntarily
       and consistently taking the individual’s medication while not under
       supervision; or,

       (B) is the subject of documented evidence that would give rise to a
       reasonable belief that the individual has a propensity for violent or
       emotionally unstable conduct.

I.C. § 35-47-14-1(a)(2)(A&B).

       The State did not produce evidence that would support a finding under I.C. § 35-

47-14-1(a)(2)(A).    Ind. Code § 12-7-2-130 defines “mental illness” as one that

“substantially disturbs feelings, thinking, and behavior, and impairs the ability to

function.” Although Dr. Mayer testified that Redington has a mental illness, he stated

that Redington did not have the “kind of a mental illness” to which I.C. § 12-7-2-130

applies. (Tr. p. 131). Even assuming that Redington had a mental illness under I.C. § 12-

7-2-130, additional evidence is required to show that the mental illness “may be

controlled by medication” and Redington has not demonstrated a pattern of voluntary and

consistent use of the medication while unsupervised. Here, the only evidence regarding

such pattern was offered by Redington, who provided receipts for the medication

prescribed by Dr. Mayer and testified that he consistently has taken the medication.

                                            47
      The remaining test requires documented evidence giving “rise to a reasonable

belief” that Redington has a propensity for violent or emotionally unstable conduct. I.C.

§ 35-47-14-1(a)(2)(B).    However, the State’s evidence, though demonstrating that

Redington has a mental illness and possesses numerous firearms, does not give rise to a

reasonable belief that he has a propensity for violent or emotionally unstable conduct. It

is undisputed that Redington broke no law, committed no violent act, responded

peacefully when confronted by police officers, and did not threaten to harm himself or

anyone else. His comments to the police, though alarming, erratic, and delusional, do not

evince violence or emotional instability. Moreover, Redington has never been arrested,

has no criminal history, and has been married for 12 years. He is employed as a

machinist for a company where he has worked for approximately 35 years. These facts

do not show emotional instability.

      In light of the statutory requirements and without probative evidence or reasonable

inferences satisfying the same, I cannot conclude that the trial court properly found

Redington dangerous under I.C. § 35-47-14-1. Under these circumstances, I find the

concerns of the California Court of Appeals noteworthy:

      Absent assessment and evaluation by trained mental health professionals,
      the seizure and loss of weapons would depend solely on the necessarily
      subjective conclusion of law enforcement officers who may or may not
      have the mental health training and experience otherwise available at a
      designated mental health facility.

City of San Diego v. Kevin B., 13 Cal.Rptr.3d 450, 455 (Cal. Ct. App. 2004). Here, the

mental health professional who assessed Redington provided testimony establishing that




                                           48
Redington was not dangerous under I.C. § 35-47-14-1 and the State provided no further

probative evidence establishing otherwise. I would therefore reverse the trial court.




                                            49